       Case: 1:18-cv-01938 Document #: 78 Filed: 02/08/21 Page 1 of 1 PageID #:517




                               UNITED STATES DISTRICT COURT
                                  Northern District of Illinois
                                  219 South Dearborn Street
                                    Chicago, Illinois 60604

Thomas G. Bruton                                                              312-435-5670
Clerk



Date: 2/8/2021                                      Case Number: 18-cv-1938

Case Title: Pedro Orozco v. Thomas Dart et al.      Judge: Norgle




              Sgt. Hession and Sgt. Williamson

                          75




                                                    Thomas G. Bruton, Clerk

                                                    By: /s/ Michael Pease
                                                       Deputy Clerk




Rev.
